No.     85-232

                I N THE SUPREME COURT OF THE STATE OF MONTANA

                                                1985




C I T Y OF HAMILTON,

                 P l a i n t i f f and Respondent,

         -vs-
BYRON CRAIG HAYDEN,

                 Defendant and Appellant.




APPEAL FROM:     D i s t r i c t C o u r t of t h e F o u r t h J u d i c i a l D i s t r i c t ,
                 I n a n d F o r t h e C o u n t y of R a v a l l i ,
                 T h e H o n o r a b l e John S . H e n s o n , Judge p r e s i d i n g .


COUNSEL O F RECORD:


         For Appellant:

                 J u d i t h A.   Loring,       Hamilton, Montana


         F o r Respondent:

                 Koch, McKenna, Goheen & Boggs;                       D.W.     McKenna,       Hamilton,
                 Montana




                                                S u b m i t t e d on B r i e f s :   Oct.   3, 1985

                                                                    Decided:         November 1 4 , 1985



Filed:
            NUI/ 1 4 1985




                                                Clerk
M r . J u s t i c e Franlr B.             Morrison,       Jr.   d e l i v e r e d t h e Opinion o f
t h e Court.

        D e f e n d a n t B y r o n Hayden a p p e a l s h i s A p r i l 2 9 ,                    1985, j u r y

conviction            in     the        District      Court       of       the        Fourth        Judicial

District,         for       driving         under     the    influence                of    alcohol.         We

reverse t h e D i s t r i c t C o u r t j u d g m e n t            and d i s m i s s t h e cause.

        D e f e n d a n t w a s a r r e s t e d a n d c h a r g e d w i t h D U I on J u l y 2 ,

1983, i n Hamilton, Montana.                         Defendant waived h i s r i g h t t o a

speedy t r i a l           a t the c i t y court            l e v e l on November                  10,   1983.

Subsequently,              he   was       tried     and     convicted            in        C i t y Court on

January        26,     1984.             Defendant        filed        a    defective             notice     of

a p p e a l t o t h e D i s t r i c t C o u r t on February 2 ,                       1 9 8 4 ; a n amended

n o t i c e o f a p p e a l w a s f i l e d o n March 1 5 ,                     1984.        On A p r i l    5,

1984, t h e C i t y o f Hamilton                  ( C i t y ) moved t o d i s m i s s t h e a p p e a l

a s being untimely.                      An o r d e r d e n y i n g t h e m o t i o n t o d i s m i s s

was e n t e r e d on May 11, 1 9 8 5 .

        Defendant           f i l e d a motion          t o dismiss f o r lack o f speedy

trial     on     August         21,       1984.       T h i s was          denied          on August        30,

1 9 8 4 , and d e f e n d a n t a p p l i e d t o t h e Montana Supreme C o u r t f o r

a w r i t o f s u p e r v i s o r y c o n t r o l on September 4, 1984.                             The w r i t

w a s d e n i e d on O c t o b e r          22,    1984,     and t h e m a t t e r r e t u r n e d t o

the    District            Court.           Defendant        filed          a    second           motion     to

d i s m i s s f o r l a c k o f s p e e d y t r i a l on M a r c h 6 , 1 9 8 5 , w h i c h w a s

d e n i e d A p r i l 5 , 1985.

        Defendant           f a i l e d t o appear a t t h e jury t r i a l scheduled

on    April      8,     1985,       and      t h e m a t t e r was         reset           for April        29,

1985.      T r i a l was h e l d on A p r i l 29,               1985, and t h e j u r y                  found

defendant         guilty           of     DUI.       On     appeal.,            the        sole    issue     is

whether        d e f e n d a n t was d e n i e d       h i s constitutional                   right t o a

speedy t r i a l .
        In S t a t e - -
                     v . Knox               ( 1 9 8 4 ) , 675 P . 2 d          950,    4 1 St.Rep.               126,

w e h e l d t h a t a d e f e n d a n t who a p p e a l s a l o w e r c o u r t d e c i s i o n

t o t h e d i s t r i c t court level has a c o n s t i t u t i o n a l r i g h t t o a

speedy t r i a l .            Whether o r n o t a d e f e n d a n t h a s been d e p r i v e d

of    this        right       involves         a       balancing          of     four       factors:               1)

length       of    delay;         2)    reason           for    the       delay;           3)    defendant's

a s s e r t i o n o f h i s r i g h t t o a speedy t r i a l ; and 4 ) p r e j u d i c e t o

t h e defendant.               Applying t h e s e f a c t o r s t o t h e p r e s e n t c a s e ,

w e f i n d t h e d e f e n d a n t was d e n i e d h i s c o n s t i t u t i o n a l r i g h t t o

a speedy t r i a l a t t h e d i s t r i c t c o u r t l e v e l .

        D e f e n d a n t ' s amended n o t i c e o f a p p e a l w a s f i l e d March 1 5 ,

1984,     and h i s       first        trial           d a t e was    set f o r April                  8,    1985,

over     one      year        later.               A     delay       of    nearly           1 3 months             is

sufficient          to    s h i f t t h e burden               to the City t o explain the

reason       for    the        delay        and    the      absence         of       prejudice              to   the

defendant.          S t a t e v . Tiedemann                ( 1 9 7 8 ) , 1 7 8 Mont. 3 9 4 , 584 P.2d
1284.

        The       City        cites         the        District       Court           opinion           denying

defendant's          motion        to       dismiss         for      lack       of     speedy t r i a l            in

a s s e r t i n g t h e major reasons f o r delay w e r e t h e motions f i l e d

by     the     defendant.                   The    District           Court           opinion           is       not

s u p p o r t e d b y t h e f a c t s , i n t h a t it i g n o r e s t h e " d e a d t i m e " i n

t h i s c a s e from May 11, 1 9 8 4 t o A u g u s t 2 1 ,                           1984, and O c t o b e r

23,     1984,       to    March         6,        1985.         We        find       an     unintentional

institutional             delay        of    236        days    i s unacceptable                   where         the

C i t y h a s o f f e r e d no r e a s o n f o r t h e d e l a y .

        The C i t y a r g u e s t h e r e h a s b e e n n o s h o w i n g o f p r e j u d i c e

a g a i n s t t h e d e f e n d a n t c a u s e d by t h e d e l a y i n g e t t i n g t h e c a s e

to trial.           I n T i e d e m a n n , we s a i d p r e j u d i c e would b e p r e s u m e d

where      there         is     excessive              delay      between            the        date    of       the
occurrence and the time of trial.   178 Mont. at 407, 584 P.2d

at 1292.   In this case, the City has presented no substantial

credible evidence showing that the delay has not prejudiced

the defendant.

     The judgment of the District Court is reversed and the